Citation Nr: 0526781	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to an initial disability rating in excess of 
30 percent for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.




ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Columbia, 
South Carolina, which in pertinent part, confirmed and 
continued a noncompensable rating for service-connected 
hemorrhoids.  This case is also on appeal from a December 
2003 decision which granted service connection and a 30 
percent rating for depression.

In July 2005 the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing has been obtained and associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's July 2005 videoconference hearing, he 
testified that on May 16, 2004, he underwent surgery on his 
hemorrhoids at Moncrief Army Hospital in Fort Jackson, South 
Carolina.  A review of the veteran's claims folder reveals 
that the records associated with the referenced procedure 
have not been included with the claims folder.  VA has an 
obligation to obtain those treatment records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002).

Additionally, the veteran testified that he underwent a 
colonoscopy approximately 6 months prior at the Columbia, 
South Carolina VA Medical Center (VAMC).  During the 
procedure, he was informed that his internal hemorrhoids were 
bleeding.  Though the claims file contains VA medical 
records, the most recent record of treatment is dated in 
October 2002.  VA has an obligation to obtain the treatment 
records dated from October 2002 to the present.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002).
   
In regards to the veteran's claim of entitlement to an 
initial rating in excess of 30 percent for depression, he 
last underwent a comprehensive VA psychiatric examination in 
November 2003.  At his hearing, he contended that his 
symptoms have worsened since that time.  A veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997).

In regards to the veteran's service-connected hemorrhoids, 
the February 2003 VA examination report on file does not 
contain adequate findings for rating purposes.   
Specifically, the examiner did not comment as to whether the 
hemorrhoids were severe, caused persistent bleeding with 
secondary anemia, or were large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences; or resulted in moderate or mild impairment.  
Without this information the Board is unable to fully rate 
the veteran's hemorrhoid disorder.  

In addition, in Caffrey v. Brown, 6 Vet. App. 377 (1994), the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims) (Court) stated that a medical 
examination conducted in furtherance of VA's duty to assist 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  In the February 2003 
examination report pertaining to the veteran's hemorrhoid 
disorder, the examiner specifically noted that the veteran's 
claims folder was not available for review.  Therefore, on 
remand, the examiner should specifically note review of the 
veteran's claims folder.     

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain medical records 
for the veteran from the Columbia, South 
Carolina VAMC for the period from 
October 2002 to the present.

2.  The RO should also contact Moncrief 
Army Hospital in Fort Jackson, South 
Carolina, and request that facility to 
provide copies of all medical records 
for the veteran documenting treatment 
for his hemorrhoids from May 2004 to the 
present.

3.  Thereafter, the RO should schedule 
the veteran for VA medical examinations 
to assess the severity of his service-
connected hemorrhoids and depression.  
All indicated tests and studies are to 
be performed.  Prior to the 
examinations, the claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the 
examination reports.  

Hemorrhoids
The examiner should describe the 
severity of the veteran's hemorrhoids; 
that is, whether the hemorrhoids are 
severe, causing persistent bleeding and 
with secondary anemia, or with fissures, 
or are large or thrombotic, irreducible, 
with excessive redundant tissue, 
evidencing frequent recurrences; or 
result in moderate or mild impairment.  
The examiner's report should provide all 
current complaints, symptoms, clinical 
findings, manifestations, and diagnoses 
referable to hemorrhoids.  The examiner 
should also provide an opinion 
concerning the impact of the veteran's 
hemorrhoid disorder on his ability to 
work. 

All findings should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided. 

Depression
The interview should include 
information regarding social and 
occupational functioning.  The 
psychiatrist should indicate with 
respect to each of the psychiatric 
symptoms identified under the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of 
the veteran's service-connected 
depression.  The psychiatrist should 
provide a Global Assessment of 
Functioning (GAF) scale score, and 
indicate which of the following 
paragraphs (a, b, c, d, e, or f) best 
describes the veteran's psychiatric 
impairment:  

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.   

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationship. 

d.  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events). 

e.  Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication. 

f.  A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.

All findings should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided. 

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.   

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should also 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant with an opportunity 
to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


